On July 9, 1969 this court granted respondent’s motion for reargument of this appeal. The appeal was by defendant from a judgment of the former County Court, Kings County, rendered April 9, 1959, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence upon him as a second felony offender. By order dated March 24, 1969, we reversed the judgment of April 9, 1959, on the law and in the interests of justice, and ordered a new trial. On reargument, our order dated March 24, 1969 is withdrawn insofar as it reversed the judgment of April 9, 1959, and the judgment is affirmed. As the confessions of defendant Campbell and his codefendant were substantially identical, the rationale of Bruton v. United States (391 U. S. 123) is here inapplicable (People v. McNeil, 24 N Y 2d 550). Moreover, the evidence clearly established Campbell’s guilt beyond a reasonable doubt. The judgment of conviction therefore should be affirmed (People v. McNeil, supra; Harrington v. California, 395 U. S. 250). Beldock, P. J., Christ, Brennan, Rabin and Benjamin, JJ., concur.